IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 GERALD STEVEN: LEPRE IN ESSE AND           : No. 174 MM 2018
 SUI JURIS, CLAIMANT IN LAW,                :
                                            :
                     Petitioner             :
                                            :
                                            :
               v.                           :
                                            :
                                            :
 PAUL J. WARE, IN HIS OFFICIAL AND          :
 PRIVATE CAPACITY AND THE                   :
 COMMONWEALTH OF PENNSYLVANIA,              :
 T/D/B/A UNIFIED JUDICIAL SYSTEM,           :
 AND THE T/D/B/A DEPARTMENT OF              :
 TRANSPORTATION, BUREAU OF                  :
 DRIVER'S LICENSING, FOREIGN                :
 CORPORATE JURISDICTION AND                 :
 VENUE,                                     :
                                            :
                     Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of January, 2019, the Application for Leave to File

Original Process is GRANTED, and the “Original Writ of Mandamus in the Nature of

Equity” is DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from

the caption.